March 4, 1938. The opinion of the Court was delivered by
This is an appeal from the conviction of appellant in the County Court of Orangeburg County.
Upon the convening of Court it was learned that the regular stenographer was unable to attend Court, so the presiding Judge appointed a young lady as special Court stenographer. Counsel for appellant asked for a continuance of the case on the ground that the special stenographer was inexperienced in taking testimony. This motion was overruled, but counsel for appellant was offered the right to have his stenographer also take the proceedings so as to check against the special stenographer appointed by the Court. This offer counsel refused to accept. The appellant was convicted and appeals to this Court upon numerous exceptions, none of which are supported by anything in the case for appeal except as to the inexperienced stenographer. In the exceptions of appellant there are numerous statements of fact which appear nowhere else and cannot be considered unless they are supported by the record. Appellant has never asked for a transcript of the record as made by the stenographer, and no such record is included in the case for appeal to this Court. It is therefore impossible for any one to say that the special stenographer did not perform her duties efficiently.
These matters were in the discretion of the Court, and there is nothing in the record to show that this discretion was abused or that the appellant was prejudiced in the slightest way.
All exceptions are overruled, and the judgment of the County Court is affirmed.
MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE concur.
MR. CHIEF JUSTICE STABLER and MR. JUSTICE CARTER did not participate on account of illness. *Page 265